UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7848



GERALD DAVIS FULLER,

                                              Plaintiff - Appellant,

          versus

MARY   ANN   SAAR,    Secretary;  WILLIAM  W.
SONDERVAN, Ed.D.,    Commissioner; J. MICHAEL
STOUFFER, Warden,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge;
William M. Nickerson, Senior District Judge. (CA-03-2940-WMN)


Submitted:   February 4, 2004            Decided:   February 18, 2004


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Gerald Davis Fuller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gerald Davis Fuller appeals the district court's orders

dismissing his civil action pursuant to 42 U.S.C. § 1983 (2000),

and denying relief on his Fed. R. Civ. P. 59(e) motion, in which he

challenges    the   district   court's   construction    of     his    civil

complaint.    We have reviewed the record and the district court's

orders and find no reversible error.

          Fuller’s     underlying    complaint     and        motion     for

reconsideration make clear that he is challenging the validity of

an allegedly unconstitutional conviction or sentence, either or

both, and that he seeks release from incarceration.               However,

because Fuller did not make any showing that his conviction has

been successfully challenged or overturned, his § 1983 complaint

was subject to dismissal pursuant to Heck v. Humphrey, 512 U.S.

477, 486-87 (1994).     Accordingly, we affirm the district court’s

dismissal of his § 1983 complaint on that basis.

          In addition, we find that the district court's denial of

Fuller’s Rule 59(e) motion was not an abuse of discretion.             Temkin
v. Frederick County Comm’rs, 945 F.2d 716, 724 (4th Cir. 1991).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 AFFIRMED AS MODIFIED




                                 - 2 -